DETAILED ACTION
	This action is responsive to 05/04/2021.
	Claims 1-8 are allowed.
	Claims 9-11, 13, and 17-20 are rejected.
	Claims 12 and 14-16 are objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub. 2021/0183900), hereinafter Choi.
Regarding claim 9, Choi discloses a light emitting diode display device (see fig. 1 and [0048]) comprising: a pixel circuit (pixel circuit (PC) of third subpixel area SPA3-see fig. 2); a data line connected to the pixel circuit, and configured to transmit a data voltage ((4i-1)th data line DL4i-1 can be a third color data line or a blue data line-see fig. 2 and [0078]); a common voltage line connected to the pixel circuit, and extending in the same direction as that of the data line (reference voltage line RL (herein equated to the claimed common voltage line) extending in the same direction as the data line DL4i-1 (see fig. 2 and [0113])); an anode on the data line and the common voltage line (third anode electrode AE3-see fig. 2 and [0130]); an emission layer on the anode (a self-light emitting device SED on the anode electrode AE3-see fig.8 and [0124]); and a cathode on the emission layer (cathode electrode CE-see fig. 8 and [0124]), wherein the anode does not overlap with the common voltage line (see, for example, figs. 2 and 8, with description in [0113], which discloses that based on the first direction X, the first side of the blue light emission portion EPb can be spaced apart from a first side (or second side) of the reference line RL).
Regarding claim 10, Choi discloses wherein the common voltage line is configured to apply a voltage to the pixel circuit, and includes one from among a bias voltage line, a reference voltage line, a driving voltage line, a driving low voltage line, and an initialization voltage line (a reference voltage line RL supplies a reference voltage synchronized with data voltage-see figs. 2 and 8, and [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen et al. (US Pub. 2018/0374419), hereinafter Chen, and Kim et al. (US Patent 10,755,647 B2), hereinafter Kim.
Regarding claim 11, Choi discloses pixel circuits 12a-12d, each pixel circuit having a first switching transistor Tsw1, a second switching transistor Tsw2, a driving transistor Tdr, and a storage capacitor Cst (see fig. 2 and [0086]). 
However, Choi does not appear to expressly disclose a pixel circuit having the circuit elements and specific connections of the circuit elements as recited in claim 11.
Chen is relied upon to teach wherein the pixel circuit comprises: a driving transistor configured to transmit an output current to the anode (driving transistor T0-see fig. 2); an input capacitor (second capacitor C12-see fig. 2); and a second transistor connected to the data line, and configured to transmit the data voltage to the input capacitor (second switch T2 connected to data voltage signal terminal VDATA-see fig. 2), wherein: the reference voltage line is configured to transmit a reference voltage to a node to which the input capacitor and the second transistor are connected to each other (see fig. 2, wherein reference voltage VREF is transmitted to a charge-voltage (n) common to second switch T2 and second capacitor C12); the driving voltage line is configured to transmit a driving voltage to the driving transistor (a driving-voltage-signal line V3 connected to driving-voltage-signal terminal OVDD-see fig. 3 and [0046]); the driving low voltage line is configured to transmit a driving low voltage to the cathode (negative voltage-signal terminal OVSS is connected with negative voltage-signal line V4 to load a negative voltage Vss cathode of a light-emitting element-see fig. 3 and [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the pixel circuit of Chen with the invention of Choi, in order to provide a pixel driving circuit that improves brightness uniformity of the display panel (see [0004]-[0005]).
Choi in view of Chen does not appear to expressly teach a bias voltage line is configured to transmit a bias voltage to the driving transistor, and an initialization voltage line is configured to transmit an initialization voltage to the anode.
Kim is relied upon to teach a bias voltage line is configured to transmit a bias voltage to the driving transistor (second driving voltage line connected to one electrode of a second control transistor T9, and configured to provide a second driving voltage ELVDD2 (herein equated to the claimed bias voltage) to a fifth node (source electrode of driving transistor T1)-see fig. 2 and [col. 2, ll. 24-26] and [col. 10, ll. 66-col. 11, ll. 15]), and an initialization voltage line is configured to transmit an initialization voltage to the anode (seventh transistor T7 for transmitting an initialization voltage VINT to an anode (node N4) of an organic light emitting diode OLED-see fig. 2 and [col. 10, ll. 19-25]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the inventions of Choi and Chen by providing a second driving voltage to the driving transistor, thereby improving accuracy of hysteresis measurement (see [col. 11, ll. 7-15]), and by including an initialization voltage line for transmitting an initialization voltage to an anode of an organic light emitting element device (OLED), therefore, when a driving current for displaying a black image flows, light emission current (I2) of the OLED, reduced by flow rate of a bypass current (I3) through a bypass transistor (T7), has a minimum flow rate such that  the black image is reliably expressed, and, therefore, a contrast ratio can be improved by expressing an accurate or improved black image (see [col. 10, ll. 46-55]).
Regarding claim 13, Choi discloses wherein the common voltage line is the driving low voltage line (see, for example, figs. 2 and 5 with description in [0111], wherein the driving voltage line PL2j-1 spaced apart from the red light emission portion EPr (red pixel electrode AE1)).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 17, Choi discloses further comprising a red pixel (red light emission portion EPr-see fig. 2 and [0103]), a green pixel (green light emission portion EPg-see fig. 2 and [0103]), and a blue pixel (blue light emission portion EPb-see fig. 2 and [0103]), wherein the pixel circuit comprises a plurality of pixel circuits, each of the red pixel, the green pixel, and the blue pixel comprising a corresponding pixel circuit from among the plurality of pixel circuits (pixel circuits (PC) for each of the emission portions-see fig. 2), wherein the anode comprises a red pixel anode connected to the pixel circuit of the red pixel (i.e., first anode electrode AE1-see figs. 2 and 5), a green pixel anode connected to the pixel circuit of the green pixel (fourth anode electrode AE4-see fig. 2 and [0131]), and a blue pixel anode connected to the pixel circuit of the blue pixel (third anode electrode AE3-see fig. 2).
Choi does not appear to expressly disclose wherein one anode from among the red pixel anode, the green pixel anode, and the blue pixel anode does not overlap with the data line, and has the largest area from among those of the red pixel anode, the green pixel anode, and the blue pixel anode.
However, Choi discloses that the red light emission portion (first anode electrode AE1) is spaced apart from a side of the (4i-3)th data line DL4i-3 (see [0111] and figs. 2 and 5), and the blue light emission portion (third anode electrode AE3) is spaced apart from the (4i-1)th data line DL4i-1 (see figs. 2 and 8). Choi further discloses that in terms of sizes, EPr > EPb >EPg (see [0103])), i.e., in terms of size, the first anode electrode AE1 (red) is greater than the third (blue) anode electrode AE3, which is greater than the fourth (green) anode electrode (AE4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the combined teachings of Choi, a light emitting display apparatus wherein one or two anode electrodes of subpixels of the light emitting display apparatus do not overlap a corresponding data line, and wherein a size (area) of the anode electrode that does not overlap the corresponding data line is larger, as taught by Choi, in order to provide a light emitting display apparatus in which luminance and a color temperature of a display image can be improved (see [0010]-[0012]).
Regarding claim 18, Choi discloses wherein: the one anode that does not overlap with the data line is the blue pixel anode (the blue light emission portion (third anode electrode AE3) is spaced apart from the (4i-1)th data line DL4i-1 (see figs. 2 and 8)); and the data line that does not overlap with the blue pixel anode is connected to the pixel circuit of the blue pixel (the (4i-1)th data line DL4i-1 can be a third color dat line or a blue data line).  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 11,043,189 B2, us Pub. 2020/0265798), hereinafter Choi189.
Regarding claim 19, Choi does not appear to expressly disclose further comprising a partition wall including an opening exposing the one anode, wherein a part of the one anode is not exposed by the opening of the partition wall.
Choi189 is relied upon to teach further comprising a partition wall including an opening exposing the one anode, wherein a part of the one anode is not exposed by the opening of the partition wall (see, for example, fig. 10, wherein part of pixel electrode 191a is exposed by an opening in a seventh insulating layer 350 (herein equated to the claimed partition wall), and part of the pixel electrode 191a is disposed below the seventh insulating layer 350).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi189 with the invention of Choi by including a bank layer having an opening for exposing an anode of a corresponding pixel, wherein a portion of the anode is not exposed by the bank layer, as taught by Choi189, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 20, Choi189 is further relied upon to teach wherein the part of the one anode extends in a direction crossing an extending direction of the data line (see figs. 10-12, wherein the pixel electrode 191a extends in a same direction as voltage line 192, and as shown in fig. 12, voltage line 192 extends in the X-direction, which crosses the direction of extension of data lines 171 (Y-direction)).
Allowable Subject Matter
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record fail to teach the limitation “wherein the common voltage line is the initialization voltage line”, as recited in claim 12. With regards to claim 14, the references of record fail to teach or suggest “wherein: the anode comprises a first anode and a second anode; and the data line extends between the first anode and the second anode in a plan view”. Claims 15-16 depend from and further limit claim 14, and are therefore equally indicated as allowable.
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest “A light emitting diode display device comprising: a pixel circuit; a data line connected to the pixel circuit to transmit a data voltage; an anode on the pixel circuit and the data line; an emission layer on the anode; and a cathode on the emission layer, wherein the anode comprises a first anode and a second anode, and the data line extends across the first anode and the second anode”, as recited in claim 1. Claims 2-8 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627